Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Lesmeister (US Patent Publication 20160130793).
Regarding Claim 21, Lesmeister shows a drain stopper for a drain pipe (Fig.1) having a drain flange (7), comprising: 
an open-close mechanism (50) having a length and opposing upper and lower ends; 
a cap (20) engaged with the upper end of the open-close mechanism; a cap seal (30) engaged with the cap for providing a seal with the drain pipe and/or the drain flange (paragraph 23; Fig 1); 
a disk (64a) engaged with the lower end of the open-close mechanism; and 
a strainer basket (60) surrounding the open-close mechanism (Fig 2B)
wherein the open-close mechanism, the cap, the cap seal, the disk and the strainer basket form a combined assembly that is designed and sized to be put into and pulled out of the drain pipe without any assembly or disassembly required to do so (paragraph 21), thereby allowing the strainer basket to be removed from the drain pipe for cleaning (Fig.1), and wherein the combined assembly is designed and sized so that a person can move the cap to cause an action in or by the open-close mechanism that moves the cap seal between an open position (Fig.2A) and a closed position (Fig.2B).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesmeister (US Patent Publication 20160130793) in view of Karnegie (US Patent Publication 2017/0073949 herein after Karnegie). 
Regarding Claim 22, Lesmeister shows the drain stopper of claim 21, but fails tos how an annular seal. Karnegie teaches an annular seal (20) engaged with the disk (20a) for preventing water from draining through an annular space defined between the disk and the drain pipe.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an annual seal on the disk in order to ensure all the water filtered through the strainer.  
Regarding 23, Lesmeister shows the drain stopper of claim 22, wherein the strainer basket rests on and is attached to the disk (paragraph 29).  
Regarding 24, Lesmeister shows The drain stopper of claim 23, wherein the open-close mechanism has open (Fig.2B) and closed positions (Fig. 2a), wherein the combined assembly has a length while the open-close mechanism is in its closed position, wherein the cap (20) and the open- close mechanism (50) are designed for a threaded engagement (24,40) with each other that can be varied to change the length of the combined assembly (Fig.3).  
Regarding 25, Lesmeister shows drain stopper of claim 24, wherein the cap has a bore (23) defined by female threads (24), wherein the upper end of the open-close mechanism has male threads (41) that are received in the bore of the cap (Fig.3).  
Regarding Claim 28, Lesmeister shows a drain stopper for a drain pipe having a drain flange (7), comprising: 
a push-push mechanism (50) having a length and opposing upper and lower ends; 
a cap (20) engaged with the upper end of the push-push mechanism;
 a cap seal (30) engaged with the cap for providing a seal with the drain pipe and/or the drain flange; 
a strainer basket (60) surrounding the push-push mechanism; 
a disk (64a) engaged with the lower end of the push-push mechanism, 
wherein the strainer basket is between the cap and the disk (Fig. 2A); 
wherein the push-push mechanism (50), the cap (20), the cap seal (30), the strainer basket (60), the disk and the annular seal form a combined assembly that can be inserted into and removed from the drain pipe without any assembly or disassembly ( paragraph 21; Fig.1).Lesmeister fails to show an annular seal. Karnegie teaches an annular seal (20) surrounding and engaged with the disk (20a).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an annual seal on the disk in order to ensure all the water filtered through the strainer.  
Regarding Claim 30, Lesmiester shows the drain stopper of claim 28, wherein the combined assembly has a length, wherein the cap (20) is in a threaded engagement (24,40) with the push-push mechanism (50), and wherein the length can be adjusted by the amount of threaded engagement.  
Allowable Subject Matter
Claims 31-38, 40-45 are allowed.
Claims 26 and 27, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. The arguments are moot in view of the new rejection as listed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/           Primary Examiner, Art Unit 3754